Case 2:18-cv-11273-MCA-JAD Document 932 Filed 02/18/20 Page 1 of 3 PageID: 21216



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


  OCCIDENTAL CHEMICAL
  CORPORATION,
                                                      Civil Action No. 18-11273 (MCA)(JD)
                         Plaintiff,

         vs.
                                                      ORDER OF THE SPECIAL MASTER
  21ST CENTURY FOX AMERICA, INC., et
                                                      REGARDING ELECTRONICALLY
  al.,
                                                         STORED INFORMATION
                         Defendants.


         WHEREAS, the Special Master held a monthly conference with the parties on February

  12, 2020 (“February Conference”) to discuss issues related to discovery; and

         WHEREAS, over the course of several prior monthly conferences, the parties have raised

  numerous issues related to the production of Electronically Stored Information (“ESI”), which has

  yet to commence; and

         WHEREAS, Plaintiff has requested that Defendants immediately begin producing ESI;

  and

         WHEREAS, the Small Parties Group and numerous additional Defendants have proposed

  that the parties reach an agreement regarding search terms and custodians before any ESI searches

  are commenced; and

         WHEREAS, in furtherance of that position, on or about December 19, 2019, the Small

  Parties Group proposed a list of common search terms (“Common Terms”) to be used by

  Defendants in searching for ESI responsive to Plaintiff’s discovery demands; and

         WHEREAS, several other Defendants have expressed that the Common Terms need to be

  modified for most individual Defendants to provide appropriate and complete ESI search results;
Case 2:18-cv-11273-MCA-JAD Document 932 Filed 02/18/20 Page 2 of 3 PageID: 21217



  and

         WHEREAS, another issue in dispute among the parties is the scope of relevant ESI

  discovery, and in particular, whether ESI should be limited to documents and other information

  that references the eight (8) chemicals of concern (“COCs”); and

         WHEREAS, in connection with this dispute, Plaintiff has proposed a list of more than

  1,200 chemicals (“Chemical List”) that, while not meant to be treated as search terms, Plaintiff

  argues are relevant to this matter; and

         WHEREAS, Defendants have objected to Plaintiff’s Chemical List as being irrelevant and

  overbroad; and

         WHEREAS, during the February Conference, the Special Master determined that based

  on the months of discussions related to ESI, pre-negotiation and agreement of all issues related to

  ESI will result in unnecessary delay and complication; and

         WHEREAS, the Special Master determined that, in accordance with a lengthy discussion

  and the terms of this Order, ESI searches must commence to ensure that discovery in this matter

  continues to progress; and

         IT IS on this 18th day of February 2020,

         ORDERED that Plaintiff shall file a motion (“Chemical List Motion”), in accordance with

  the briefing schedule set forth below, regarding the relevancy of the chemicals listed on the

  Chemical List:

         1.        Plaintiff shall file the Chemical List Motion on or before February 21, 2020;

         2.        Any Defendant shall file opposition to the Chemical List Motion on or before
                   March 2, 2020;

         3.        Plaintiff shall file a reply brief on or before March 5, 2020; and

         4.        The Special Master shall conduct a hearing on the Chemical List Motion on March


                                                     2
Case 2:18-cv-11273-MCA-JAD Document 932 Filed 02/18/20 Page 3 of 3 PageID: 21218



                11, 2020, at the monthly conference; and it is further

         ORDERED that all parties possessing ESI shall commence searches of ESI by no later

  than April 1, 2020, in accordance with the following:

         1.     Defendants shall either adopt the Common Terms proposed by the Small Parties
                Group; or modify the Common Terms in a good faith attempt to ensure their
                individual ESI production complies with all applicable requirements.

         2.     Defendants may seek to negotiate modified Common Terms and custodian lists
                with Plaintiff in advance of searching ESI in an effort to reach an agreement. As is
                always required, parties shall negotiate in good faith and make every effort to
                timely respond to each other. If no agreement is reached by April 1, 2020, the
                parties reserve all rights to challenge and defend any modified Common Terms and
                custodian lists following the production of documents. In reviewing such
                challenges and defenses, the Special Master will consider the efforts made prior to
                April 1, 2020 to come to an agreement.

         3.     All parties shall provide a complete list of search terms and custodians utilized in
                their ESI searches when their production is made.

         4.     The parties have leave to directly communicate with the Special Master related to
                ESI and negotiations of search terms and custodians.

         5.     Nothing in this Order shall restrict the ability of any party to make additional
                inquiries regarding the amount and scope of ESI in a party’s possession or the
                manner in which ESI searches were conducted.


                                                      /s/ Thomas P. Scrivo
                                                      THOMAS P. SCRIVO
                                                      Special Master




                                                  3
